Citation Nr: 1026374	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-33 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent, prior to 
January 7, 2008, and in excess of 70 percent thereafter for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for chronic 
left ankle sprain and strain with Achilles tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 1988.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran presented testimony at a Travel Board hearing before 
the undersigned Acting Veterans Law Judge in January 2010.  A 
transcript of the hearing is associated with the Veteran's claims 
folder.

In June 2010, the Veteran submitted additional medical evidence 
(a private medical treatment report) directly to the Board, 
accompanied by a written waiver of consideration of such evidence 
by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 
(2009).

The issue of entitlement to an increased rating for the service-
connected sciatic neuropathy appears to have been raised by the 
Veteran at the January 2010 hearing as he indicated that the 
condition has worsened.  This matter has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over it, and it is referred to the AOJ 
for appropriate action.  

The issue of entitlement to a rating in excess of 50 percent, 
prior to January 7, 2008, and in excess of 70 percent thereafter 
for PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDING OF FACT

The Veteran's service-connected chronic left ankle sprain and 
strain with Achilles tendonitis is manifested by marked 
limitation of motion but not by ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
chronic left ankle sprain and strain with Achilles tendonitis 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5270, 5271 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt 
of a complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 
 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided VCAA notice letter to the Veteran in June 2006, 
before the original adjudication of the claim.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate a claim for an increased rating, as 
well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained by 
VA.  The content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Veteran was provided with notice of the type of 
evidence necessary to establish a disability rating or effective 
date in the June 2006 letter.

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claim for increased initial rating, and 
the duty to assist requirements have been satisfied.  VA 
treatment records dated in 2005 were obtained and associated with 
the claims folder.  VA examinations were performed in 2006 and 
2007 in order to obtain medical evidence as to the extent of the 
claimed disability.  The VA examinations are adequate for rating 
purposes.  The examiner reviewed the Veteran's medical history, 
conducted necessary testing to properly evaluate the service-
connected disabilities, and recorded pertinent examination 
findings.  The Board finds that the VA examination reports are 
probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  The Board also notes that it is not required to remand 
an appealed disability benefit claim solely because of the 
passage of time since an otherwise adequate examination report 
was prepared.  VAOPGCPREC 11-95.  There is no identified relevant 
evidence that has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. § 4.27 
(2009).  

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10 (2009).  It is also necessary to 
evaluate the disability from the point of view of the Veteran 
working or seeking work and to resolve any reasonable doubt 
regarding the extent of the disability in the Veteran's favor.  
38 C.F.R. §§ 4.2, 4.3 (2009).  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate 
ratings may be assigned for separate periods of time based on the 
facts found.  This practice is known as "staged ratings."  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).   

Diagnostic Code 5271 provides ratings based on limitation of 
motion of the ankle.  Moderate limitation of motion of the ankle 
is rated as 10 percent disabling; and marked limitation of motion 
of the ankle is rated as 20 percent disabling.  38 C.F.R. § 
4.71a.  Normal ranges of motion of the ankle are dorsiflexion 
from 0 degrees to 20 degrees, and plantar flexion from 0 degrees 
to 45 degrees.  38 C.F.R. § 4.71, Plate II (2009).  

Other pertinent criteria for higher evaluations include 38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.  Under this code, a 30 percent 
evaluation is warranted for ankylosis in plantar flexion between 
30 degrees and 40 degrees, or in dorsiflexion between 0 degrees 
and 10 degrees.  A 40 percent evaluation requires ankylosis in 
plantar flexion at more than 40 degrees, or in dorsiflexion at 
more than 10 degrees or with abduction, adduction, inversion, or 
eversion deformity.

Ankylosis is defined as immobility and consolidation of a joint 
due to disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), it was observed that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran's chronic left ankle sprain and strain with Achilles 
tendonitis is rated as 20 percent disabling under diagnostic code 
5271.  The Veteran contends that his disability warrants a higher 
evaluation.  In January 2010, he testified that he continues to 
experience pain.  He indicated that he wears an ankle brace 
during the day and at night.  

The Veteran was afforded a VA examination in July 2006.  At that 
time, he had subjective complaints of constant pain with 
stiffness and weakness.  He denied using any canes, walkers, 
crutches, or wheelchairs.  The Veteran presented with a moderate 
antalgic gait.  Upon physical examination, range of motion on the 
left ankle was dorsiflexion to 5 degrees and plantar flexion to 5 
degrees .  Upon repetitive use, the range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance.  Hence, he had no additional loss of motion with 
repeated testing.  The Achilles tendon was noted to be midline 
and moderately tender.  There was no ankylosis.  The left ankle 
x-ray showed arthritis.  The examiner noted an impression of 
chronic left ankle strain and sprain.  

The Veteran was afforded another VA examination in December 2007.  
The Veteran had subjective complaints of constant, severe pain 
with constant swelling, stiffness, and weakness.  He presented 
with a moderate antalgic gait, utilizing a left ankle brace.  The 
Veteran also reported using a cane and single crutch during 
flare-ups which occur daily.  Range of motion on the left ankle 
was dorsiflexion to 5 degrees and plantar flexion to 5 degrees.  
There was evidence of moderate to severe pain with dorsiflexion 
and plantar flexion.  Upon repetitive use, the range of motion 
was not additionally limited by pain, fatigue, weakness, or lack 
of endurance.  Hence, he had no additional loss of motion with 
repeated testing.  The examiner also noted moderate swelling of 
the ankle with moderate tenderness along the lateral and medial 
aspect of the left ankle.  There was no ankylosis.  The Veteran 
was diagnosed with chronic left ankle sprain and strain with a 
history of arthritis-mildly to severely active at the time of the 
examination with range of motion abnormality  

The Veteran's disability is currently evaluated as 20 percent 
disabling under Diagnostic Code 5271.  After considering the 
above evidence and the applicable regulations and laws, the Board 
finds that the Veteran's left ankle disability does not warrant a 
rating in excess of 20 percent.  

Under Diagnostic Code 5271, the Veteran is rated the maximum 
rating, 20 percent.  A 20 percent rating is warranted because the 
Veteran has marked limitation of motion of his left ankle.  At 
the Veteran's most recent VA examination, range of motion on the 
left ankle was dorsiflexion to 5 degrees and plantar flexion on 
the left to 5 degrees.  

The Board also finds that no other potentially applicable 
diagnostic code affords the Veteran a disability rating higher 
than 20 percent for his left ankle disability.  In this regard, 
there is no evidence that his left ankle is manifested by 
ankylosis (DC 5270)  See 38 C.F.R. § 4.71a, DC 5270 (2009).  On 
VA examination reports dated in 2006 and 2007, the examiner noted 
that Veteran had range of motion, albeit limited.  The Board 
notes that a private examiner, Dr. Crain indicates that the 
Veteran cannot plantar flex his left foot.  See treatment report 
dated in March 2010.  However, he notes that dorsiflexion is 
limited.  Therefore, ankylosis has not been shown.  As the 
medical evidence of record demonstrates that the Veteran has been 
and is capable of range of motion, Diagnostic Code 5270 is not 
for application.

With respect to the possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59, the Board has 
also considered whether an increased evaluation could be assigned 
on the basis of functional loss due to the Veteran's subjective 
complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-
205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  The 
Board notes that the evidence of record does not support an 
evaluation in excess of 20 percent due to functional loss.  On VA 
examination, with three repetitions, the range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance.  Under Deluca, pain must cause additional restricted 
range of motion, not already contemplated by the assigned rating, 
so as to warrant the assignment of a higher rating.  Here, the 
Veteran's range of motion was not additionally limited and is 
adequately compensated by the 20 percent rating assigned.  The 
Board notes the Veteran's complaints of pain and flare-ups.  Even 
with the Veteran's subjective complaints and objective findings, 
there is no evidence of record suggesting that he has ankylosis 
of the left ankle.  Therefore, an increased evaluation is not 
warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca.

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2004), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
However, the Board finds no basis upon which to assign a higher 
disability evaluation.  In this regard the Board notes the 
Veteran is in receipt of a 10 percent rating for left sural 
neuropathy associated with his service-connected left ankle 
disability.

As such, a review of the record, to include the medical evidence, 
otherwise fails to reveal any additional functional impairment 
associated with the Veteran's chronic left ankle sprain and 
strain with Achilles tendonitis to warrant consideration of 
alternate rating codes.  Consideration has been given to 
assigning a staged rating; however, at no time during the period 
in question has the Veteran's disability warranted a rating in 
excess of that discussed above.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In conclusion, the preponderance of the evidence is against the 
claim of entitlement to a disability rating in excess of 20 
percent for chronic left ankle sprain and strain with Achilles 
tendonitis, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Rating

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for an extraschedular rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for that service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  It is also noted that there is no evidence 
of any hospitalization or interference with employment related to 
the service-connected chronic left ankle sprain and strain with 
Achilles tendonitis.

Here, the rating criteria for the disability reasonably describes 
the Veteran's disability level and symptomatology.  For this 
reason, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular rating is, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Court has held that TDIU is an element of all appeals of an 
increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
TDIU is granted where a Veteran's service connected disabilities 
are rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16 (2009).

Where a Veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2009) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
Veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case, TDIU consideration is not warranted.  The March 
2010 private medical report shows the Veteran is employed.  While 
the Veteran has indicated that the left ankle disability causes 
difficulty with work, he has not claimed that the left ankle 
disability alone has prevented him from maintaining or obtaining 
gainful employment, and there is no other evidence to this 
effect.


ORDER

A rating in excess of 20 percent for the service-connected 
chronic left ankle sprain and strain with Achilles tendonitis is 
denied.


REMAND

At an October 2008 VA psychiatric examination, the Veteran 
reported that he sees a Dr. Crain every thirty days.  At the 2010 
travel board hearing, the Veteran testified that he was receiving 
treatment for his service-connected PTSD from Dr. Crain and at 
McGuire Air Force Base.  VA is, therefore, on notice of records 
that may be probative to the claim.  See Robinette v. Brown, 8 
Vet. App. 69 (1995).  Although, the Veteran submitted one 
treatment report from Dr. Crain, there may be additional records 
probative to the claim.  The records of treatment from any 
identified clinicians should be obtained, as well as any 
pertinent VA treatment records.  Any records obtained must be 
associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the Veteran 
additional VCAA notice with regard to his 
claim, such as providing him with updated 
notice of what evidence has been received and 
not received by VA, as well as who has the 
duty to request evidence, and what 
development must be undertaken by VA in 
accordance with applicable case law. See 
generally Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159.

2.  Any pertinent VA or other inpatient or 
outpatient treatment records should be 
obtained and incorporated in the claims 
folder, to include records of treatment 
during the period on appeal from Dr. Crain 
and/or McGuire Air Force Base mentioned in 
the 2010 hearing.  The Veteran should be 
requested to sign the authorization for 
release of any private medical records to VA.  
All attempts to procure records should be 
documented in the file.  If the RO/AMC cannot 
obtain records identified by the Veteran, a 
notation to that effect should be included in 
the claims file.  In addition, the Veteran 
should be informed of any such problem.

3.  After undertaking any other notification 
and/or development action deemed warranted, 
to include an additional VA examination, the 
RO/AMC should readjudicate the remaining 
claim in light of any additional evidence 
added to the record since the last statement 
or supplemental statement of the case (SSOC) 
was issued.  If the benefit sought on appeal 
remains denied, the RO/AMC must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes citation to 
and discussion of any additional legal 
authority considered, to include Rice v. 
Shinseki, 22 Vet. App. 447 (2009) as 
necessary, as well as clear reasons and bases 
for all determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


